Citation Nr: 1438860	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability. 

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans Protected


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1955. 

This appeal is before the Board of Veterans' Appeals (Board) from July 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the claims of entitlement to service connection for left and right knee disabilities and for a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an August 2014 written statement, the Veteran and his representative withdrew his appeal currently pending before the Board in its entirety.  Hence, there remain no allegations of error for appellate consideration, and the appeal is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a left knee disability is dismissed.

The appeal of the issue of entitlement to service connection for a right knee disability, to include as secondary to a left knee disability, is dismissed.

The appeal of the issue of entitlement to a TDIU is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


